Citation Nr: 1510578	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  10-49 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for a left knee disability.

2. Whether a timely appeal was received for the denial of service connection for spinal arthritis, fibromyalgia, gastroesophageal reflux disease (GERD), hiatal hernia, sleep disorder, and residuals of traumatic brain injury (TBI), and increased rating for headaches.


REPRESENTATION

Appellant represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1987 to May 1992 and March 2003 to March 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision and a March 2014 agency determination issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The issue of the timeliness of appeal in the above referenced claims is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The evidence is in relative equipoise that the Veteran was diagnosed with left knee arthritis within a year of active service.


CONCLUSION OF LAW

The criteria for service connection for left knee arthritis have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the instant decision grants the claim for service connection for left knee arthritis, the Veteran could not be prejudiced and discussion of compliance with the Veterans Claims Assistance Act is unnecessary.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Certain chronic diseases will be considered incurred in service if manifest to a degree of ten percent within one year of service.  38 C.F.R. §§ 3.307, 3.309.  Lay statements of continuity of symptomatology may prove service connection for those chronic diseases enumerated in 38 U.S.C.A. § 1101(3).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran is competent to report symptoms and experiences observable by his senses; however he is not competent to diagnose a disability of the musculoskeletal system or determine the etiology as this requires specialized medical education and training.  See 38 C.F.R. § 3.159(a); Jandreau, 492 F.3d at 1377.  The Board finds the Veteran credible as his statements were detailed and consistent.  

The criteria for service connection for a left knee disability have been met.  See 38 C.F.R. § 3.303.

The evidence is in relative equipoise on the question of a current left knee disability.  The Veteran has sought treatment for left knee pain during the claims period.  The July 2010 VA examiner diagnosed left knee arthralgia, or pain, only.  Generally, pain alone without an underlying disability is not compensable.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Here, however, there is also evidence of arthritis in the left knee.  For example, The September 2007 VA examiner diagnosed arthritis, or degenerative joint disease, in the left knee.  A September 2007 x-ray report provides an impression of patellar spurring otherwise no joint effusion or bone destruction.  The July and August 2010 examiner found no evidence of arthritis in the left knee and did not concur with such a diagnosis.  The examiner explained that x-rays of the left knee, including from September 2007, do not show arthritis.  The evidence is split as to the issue of current arthritis.  Affording all reasonable doubt to the Veteran, the Board finds current left knee arthritis.  See 38 C.F.R. § 3.102.

The Veteran's left knee arthritis is presumed to have begun in service.  The diagnosis of left knee arthritis by the September 2007 VA examiner occurred within one year of the Veteran's March 2007 separation from active service.  The evidence shows that the Veteran's left knee arthritis was present to a degree of ten percent within one year of service; he had arthritis and painful motion.  See 38 C.F.R. §§ 4.59, 4.71a.  Degenerative joint disease, or arthritis, is a chronic disease enumerated under 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309.  Therefore, the law presumes that the Veteran's left knee arthritis was present in service.  See 38 C.F.R. § 3.307.  Further, in statements to VA, the Veteran reported experiencing continuous left knee pain since service.  VA records show he sought treatment for left knee pain.  Both the diagnosis and the Veteran's claim were within a year of service making a causal connection between the two legally unnecessary.  However, the Veteran's reports of continuity of symptomatology further evidence this element of service connection.  See Walker, 708 F.3d at 1331.  As such, the evidence establishes service connection for left knee arthritis.  See 38 C.F.R. § 3.303.
  

ORDER

Service connection for left knee arthritis is granted.


REMAND

The RO denied the claims for service connection for spinal arthritis, fibromyalgia, gastroesophageal reflux disease (GERD), hiatal hernia, sleep disorder, and residuals of traumatic brain injury (TBI), and increased rating for headaches in a January 2009 rating decision.  VA received a status request concerning those claims in August 2009 and a notice of disagreement in June 2010.  In March 2014, the RO notified the Veteran that the June 2010 notice of disagreement was not timely and would not be accepted as an appeal.  In May 2014, within a year of the notification, the Veteran filed a notice of disagreement with the finding that the June 2010 notice of disagreement was untimely.  Because a statement of the case (SOC) has not yet been provided, the Board has no discretion, and the issue of timely appeal must be remanded for such a purpose.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).

Accordingly, the case is REMANDED for the following action:

Provide the Veteran with a statement of the case as to the issue of a timely appeal of the denials of service connection for spinal arthritis, fibromyalgia, gastroesophageal reflux disease, hiatal hernia, sleep disorder, and residuals of traumatic brain injury, and increased rating for headaches.  All evidence of record should be considered.  See 38 C.F.R. §§ 19.29-19.30; see also Manlincon, 12 Vet. App. at 240.  Further, advise the Veteran that a substantive appeal has not been received concerning these issues, and of the requirements for submitting an adequate and timely substantive appeal, as provided in 38 C.F.R. §§ 20.200, 20.202, and 20.302(b) (2011).

Thereafter, the case should be returned to the Board only if a timely substantive appeal is filed, and subject to current appellate procedures.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


